           Case 2:15-cr-00011-JCM-CWH Document 228 Filed 11/20/20 Page 1 of 2



1
                                 UNITED STATES DISTRICT COURT
2

3                                        DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                         CASE NO.: 2:15-CR-00011-JCM-CWH
5                   Plaintiff,
6                                                      ORDER
     vs.
7
     JEROME MICHAEL BELL,
8
                    Defendant.
9

10          Presently before the court is the matter of United States of America v. Bell, case no. 2:15-
11
     cr-00011-JCM-CWH. On October 19, 2020, defendant Jerome Bell sent a letter to this court
12
     describing his conditions in prison. (ECF No. 227). Defendant’s counsel is still yet to take any
13
     action. It has been several months since defendant first moved for compassionate release. (ECF
14

15   No. 223). This court appointed CJA counsel with the expectation that appropriate briefing and

16   counseling occur. (ECF No. 225, 226). This court now orders such action from defendant’s
17
     counsel.
18
            Defendant’s counsel shall review and supplement defendant’s motion for compassionate
19
     release within 10 days of this order.
20

21          Thereafter, the United States of America shall have 10 days to respond. Petitioner may

22   then reply in 7 days.
23
     ...
24
     ...
25
     ...
26

27   ...

28   ...
     Case 2:15-cr-00011-JCM-CWH Document 228 Filed 11/20/20 Page 2 of 2



1     Accordingly,
2
      IT IS SO ORDERED.
3
      DATED: November 20, 2020.
4

5

6
                                        JAMES C. MAHAN
7                                       UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
